EXHIBIT 4.1 NUMBER ATG SHARES COMMON STOCK Par Value $5.00 COMMON STOCK Par Value $5.00 AGL RESOURCES INC. CUSIP 001 SEE REVERSE SIDE FOR CERTAIN DEFINITIONS Incorporated Under the Laws of the State of Georgia THIS CERTIFIES THAT IS THE OWNER OF FULLY PAID AND NON-ASSESSABLE SHARES OF THE COMMON STOCK OF AGL Resources Inc., transferable on the books of theCorporation by the holder hereof in person or by dulyauthorized attorney upon surrender of this certificateproperly endorsed. This certificate is not valid untilcountersigned by the Transfer Agent and registered bythe Registrar. Witness the facsimile seal of the Corporation and the facsimile signatures of its duly authorizedofficers. Countersigned and Registered: WELLS FARGO BANK, N.A. /s/ Authorized Signature Transfer Agent and Registrar Dated: /s/ Myra C. Bierria Corporate Secretary [LOGO OF AGL RESOURCES INC.] /s/ John W. Somerhalder II President AGL RESOURCES INC. THE CORPORATION WILL FURNISH TO THE HOLDER HEREOF UPON REQUEST IN WRITINGAND WITHOUT CHARGE, A FULL STATEMENT OF THE DESIGNATIONS, PREFERENCES,LIMITATIONS AND RELATIVE RIGHTS, AND THE VARIATIONS IN RELATIVE RIGHTS AND PREFERENCES, OF EACH CLASS OF STOCK OR SERIES THEREOF WHICH THE CORPORATION IS AUTHORIZED TO ISSUE, TOGETHER WITH THE AUTHORITY OF THE BOARD OF DIRECTORS OR SHAREHOLDERS TO FIX AND DETERMINE THE RELATIVE RIGHTS AND PREFERENCES OFSUBSEQUENT CLASSES AND SERIES. The following abbreviations, when used in the inscription on the face ofthis certificate, shall be construed as though they were written out in full according to applicable laws or regulations: TEN COM-as tenants in commonUNIF GIFT MIN ACT - Custodian TEN ENT -as tenants by the entireties(Cust) (Minor) JT TEN-as joint tenants with right of survivorship and not as tenantsunder Uniform Gifts to Minors in common Act (State) Additional abbreviations may also be used though not in the above list. For value received, hereby sell,assign and transfer unto PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER OF ASSIGNEE Please print or typewrite name and address including postal zip code of assignee Sharesof the capital stock represented by the within certificate, and do hereby irrevocably constitute and appoint Attorney, to transfer the said stock on the books of the within-named Corporation with full power of substitution in the premises. Dated: Signature(s) Guaranteed: Signature(s) THE SIGNATURE(S) SHOULD BE GUARANTEED BY AN ELIGIBLE NOTICE: THE SIGNATURE(S) ON THIS ASSIGNMENT MUST GUARANTOR INSTITUTION, AS DEFINED IN RULE17Ad-15 UNDER CORRESPOND WITH THE NAME(S) AS WRITTEN UPON THE FACE OF SECURITIES AND EXCHANGE ACT OF 1934, AS AMENDED. THE CERTIFICATE, IN EVERY PARTICULAR,WITHOUT ALTERATION OR ENLARGEMENT, OR ANY CHANGE WHATEVER.
